DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4,7,9,13-20,22,24-25,28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: a dispenser including the features “at least one sensing device for being removably mounted to the adapter; a slot-shaped opening for sliding therein the connecting part of the sensing device, the slot-shaped opening being connected to the insertion opening; and the attachment surface for being averted to the sensing device, the attachment surface extending from and/or connected to the slot-shaped opening so as to allow the attachment surface and the supporting surface to be mated with each other. “ in combination with the rest of the claim language is not taught by the prior art.
Claim 32 is allowed.
The following is an examiner’s statement of reasons for allowance: a method of mounting a sensing device to an adapter including the steps “the sensing device for being removably mounted to the adapter; sliding the connecting part of the sensing device along the slot-shaped opening of the adapter and making contact between the supporting surface of the sensing device and the attachment surface of the adapter“ in combination with the rest of the claim language is not taught by the prior art.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160033477; US 20140190986; US 20130256331; US 6164489.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651